Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 09/21/2021, have been overcome by the applicant’s arguments and amendment.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
1) Narr et al (US2010/0250216) teaches a method of optimizing fracture characteristics and simulating fluid flow rates in a well model. The well model, which includes at least one fracture intersecting a production well, is generated with static and dynamic data. Fluid flow in the well model is simulated to obtain simulated fluid flow rates between fractures and the well. Fracture properties, such as length, height and aperture, are then updated responsive to measured and simulated fluid flow rates. Multiple simulation runs and updating of the fracture properties can be performed until the simulated fluid flow rates converge with the measured fluid flow rates. 
2) Cohen et al (WO2016/122792) teaches a method that involves stimulating the wellsite by injecting an injection fluid with proppant into the fracture network, obtaining wellsite data comprising natural fracture parameters of the natural fractures and obtaining a mechanical earth model of the subterranean formation, defining the natural 
3) Alzahabi et al (US2016/0090823) teches a method of generating a fracturability index for use in identifying fracture locations and propagation in subterranean formations. A well path can be divided into a plurality of segments and the order of fracture locations along the path can be identified. Such an order is based on an optimal fracture stage from a production point of view followed by subsequent fracture stages.
4) Delorme et al (US2009/0005996) teaches a method for optimizing the development of a fractured hydrocarbon reservoir wherein the network permeability is determined using a reliable compromise between numerical and analytical methods which has application to oil reservoir development. The reservoir is discretized into a set of grid cells and a geometrical description of the fracture network in each cell is elaborated. A connectivity index is then deduced within each cell for the fractures. The permeability of the fracture network of the cells whose connectivity index is above a first threshold is determined and a zero permeability value is assigned in the other cells. Other thresholds can be determined so as to choose between a numerical method and an 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 17-18: 
“at least one first fracture scenario having a first fracture and a second fracture identified in the borehole image fracture data with the first fracture having a first fracture dip angle that is different from a second fracture dip angle of the second fracture, wherein the varying non-borehole image data comprises extending the first fracture along the first fracture dip angle and then extending the second fracture along the second fracture dip angle until the second fracture intersects the first fracture;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148